Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Communication
1.	This office Action is in response to a communication received on September 21, 2021.
Claims 1, 4-7, and 9 are pending in this application.
Examiner’s Amendment
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Examiner had contacted applicant’s representative and authorization for this examiner's amendment was given by the applicant's representative Mark A. Logan (Reg. No. 75,510), on 10/11/2021.

Amendment to the claims
The following amended claims will replace all prior versions and listings of claims in the application.
(Currently Amended) A hardware-software communication system for sensor signal monitoring in process automation technology, comprising:
a client providing the sensor signal and/or commands; a system layer; and
a hardware-independent application layer configured to process the sensor signal, wherein the client and the system layer are communicatively connected and are configured
to communicate with one another via a network protocol for transferring the sensor signal and/or the commands to the system layer and for transferring a sensor signal response received from the application layer to the client,
wherein the network protocol is HTTP or HTTPS,
wherein the system layer and the application layer are interconnected and are configured to communicate with one another independently of the client for transferring the sensor signal and/or the commands to the application layer and for sending the sensor signal response to the system layer,

 designed as a web service, and the web service includes a measurement transducer software embodied to simulate a functionality of a measurement transducer, and
wherein the client comprises remote access via a web browser, and the web browser is suitable to display a web page with the simulated measurement transducer.

(Cancelled)

(Cancelled)

(Previously Presented) The hardware-software communication system according to claim 1, further comprising:
an additional client embodied as one of the following: a measurement transducer as a thin client, a control system, and a remote access via web browser.

(Previously Presented) The hardware-software communication system according to claim 1, wherein the system layer and the application layer are suitable to be embodied as a software version, and the hardware-software communication system includes at least a first software version and a second software version and a routing component, wherein the routing component is suitable to connect said first version and/or said second version to the client.

(Previously Presented) The hardware-software communication system according to claim 5, wherein the hardware-software communication system includes at least two clients, and the routing component is suitable to initially connect both clients to the first version and then connect at least one client only to the second version.

(Previously Presented) The hardware-software communication system according to claim 5, wherein the 

(Cancelled)

(Previously Presented) A hardware-software communication system for sensor signal monitoring in process automation technology, comprising:
a first client providing the sensor signal;
a second client providing remote access via a web browser;
a system layer implemented as a server, and the server is designed as a web service; and a hardware-independent application layer for processing the sensor signal,
wherein the first client and the system layer are communicatively connected and are configured to communicate with one another via a network protocol for transferring the sensor signal to the system layer,
wherein the second client and the system layer are communicatively connected and are configured to communicate with one another via the network protocol for transferring a sensor signal response received from the application layer to the second client,
wherein the system layer and the application layer are interconnected and are configured to communicate with one another independently of the first client and of the second client, wherein the system layer and the application layer include a measurement transducer software, and wherein the system layer and the application layer provide a simulated measurement transducer that is accessible via the web browser, and
wherein the second client is configured to access via the web browser the simulated measurement transducer.




Reasons for allowance
3.	The following is an Examiner's statement of reasons for allowance:
This present application is related to and claims the priority benefit of German Patent Application No. 10 2018 132 384.0, filed on December 17, 2018, the entire contents of which are incorporated herein by reference. A completed search of available patent literature and non-patent literature was conducted by the examiner. In interpreting the current claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art found during the search conducted. The prior art found during the search conducted does not disclose, with respect to the independent and dependent claims. Therefore, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
4.       Claims 1, 4-7, and 9 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SM AZIZUR RAHMAN whose telephone number is (571)270-7360.  The examiner can normally be reached on M, F - Telework; T-Th - On Campus. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 

/SM A RAHMAN/Primary Examiner, Art Unit 2458